                       Case 1:21-mj-00261-SH Document 3 Filed 04/06/21 Page 1 of 4


AO 199A (Rev. 06/19) Order Setting Conditions of Release                                                    Page I of _ __ Pages



                                      UNITED STATES DISTRICT COURT                                                  FILED
                                                                    for the
                                                           Western District ofTexas                               APR O ,6 2021

                    United States ofAmerica
                                                                       )
                               V.                                                                                                  DEPUTY
                                                                       )
                                                                       )        Case No.   1 :21-MJ-261-SH
                  Andrew Jackson Morgan Jr.                            )
                              Defendant                                )

                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(l) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection ofa DNA sample ifit is authorized by 34 U.S.C. § 40702 .

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change ofresidence or telephone number.

(4) The defendant must appear in court as required and, ifconvicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at:               U.S. District Court for the District of Columbia at 333 Constitution Avenue NW
                                                                                        Place
       Washington, Courtoom 6

      on                                                           4/9/2021 1 :00 pm
                                                                      Date and Time

      Ifblank, defendant will be notified ofnext appearance.

(5)   The defendant must sign an Appearance Bond, ifordered.
                              Case 1:21-mj-00261-SH Document 3 Filed 04/06/21 Page 2 of 4




AO 199B (Rev. 10/20) Additional Conditions of Release                                                                                                Page       of          Pages



                                                       ADDITIONAL CONDITIONS OF RELEASE

     Pursuant to 18 U.S.C.      §   3142(cXll)(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
                                       appearance of the person as required and the safety of any other person and the community.

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

()      (6) The defendant is placed in the custody of:
            Person or organization
            Address (only if above is an organization)
            Cityand state                                                                                     Tel. No.
who agrees to (a) supervise the defendant, (b) use     every effort to  assure the defendant's  appearance at all court proceedings, and (c) noti1j the court
immediately if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                                Signed:
                                                                                                                                                                     Date
() ()   (7)     The defendant must:
                (a) submit to supervision by and report for supervision to the U.S. Pretrial Services Office,
                                                                                                                Custodian



                                                                   ,no later than
   ()               telephone number         512-916-5297
                (b) continue or actively seek employment.
                (c) continue or start an education program.
      (/      ) (d) surrender any passport to:       U.S. Pretrial Services

      (I      ) (e) not obtain a passport or other international travel document.                                           cj-& C.a.ts-oe )io_5.
        /     ) (f) abide by the following restrictions on personal association, residence, or travel:     Travel           restricted to the county of residence and those surrounding


      ()              counties immediately surrounding that county. No travel to DC except for Court Appearances, Pretrial Meetings, or Consulting with Attorney. No foreign travel.
                (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                    including: including all co-defendants

      (1=1) (h) get medical or psychiatric treatment:

      (III)     (i) return to custody each                        at              o'clock after being released at                       o'clock for employment, schooling,
                      or the following purposes:

      (III)     U)    maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                      necessary.
       I      ) (k)   not possess a firearm, destructive device, or other weapon.
       /      ) (1)   not use alcohol (         ) at all (     ) excessively.
      (/      ) (m)   not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed

      ()        (n)
                      medical practitioner.
                      submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                      random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                      prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                      of prohibited substance screening or testing.
      (171) (o)       participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                      supervising officer.
      (11)      (p)
                      ()
                      participate in one of the following location restriction programs and corn ly with its requirements as directed.
                              (i) Curfew. You are restricted to your residence every day (            ) from                 to              , or        as          (II)
                      ()            directed by the pretrial services office or supervising officer; or
                             (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                   medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                   activities approved in advance by the pretrial services office or supervising officer; or
                      (fl)   (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                   court appearances or other activities specifically approved by the court; or
                      (II)   (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
                                   you must comply with the location or travel restrictions as imposed by the court.
                                   Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.
      ()        (q)   submit to the following location monitoring technology and comply with its requirements as directed:
                  Case 1:21-mj-00261-SH Document 3 Filed 04/06/21 Page 3 of 4




                                         ADDITIONAL CONDITIONS OF RELEASE

           ()    (i)   Location monitoring technology as directed by the pretrial services or supervising officer; or

           ()
           (fl) (ii)

           ()(iv)
                       Voice Recognition; or
                 (iii) Radio Frequency; or
                       GPS.

(fl) (r) pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising

()         officer.
       (s) report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
           questioning, or traffic stops.
(Lb    (t)
                      Case 1:21-mj-00261-SH Document 3 Filed 04/06/21 Page 4 of 4

AO 199C (Rev. 09/08) Advice of Penalties                                                                      Page           of         Pages

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgment of the Defendant

      I acknowledge that! am the defendant in this case and that I am aware ofthe conditions of release. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                                     Signature

                                                                     (-i'(          [1K
                                                                                             City and State



                                                   Directions to the United States Marshal

()      The defendant is ORDERED released after processed through the United States Marshal's Service.
         The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
        has costed bond. and/or comulied with all other conditions for release. If still in custody the defendant must be produced before
        me appropnate juoge at tne time anu place speciflea.


Date:   g/c

                                                                                    UNITED SlATES MAGISTRATE JUDGE                       ____
                                                                                         Printed name and title




                     DISTRIBUTION:         COURT    DEFENDANT    PRETRIAL SERVICE        U.S. ATFORNEY        U.S. MARSHAL
